
	

113 HR 5158 IH: Record Expungement Designed to Enhance Employment Act of 2014
U.S. House of Representatives
2014-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5158
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2014
			Mr. Fattah (for himself and Mr. Wolf) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Agriculture and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for the sealing or expungement of records relating to Federal nonviolent criminal
			 offenses, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Record Expungement Designed to Enhance Employment Act of 2014 or the REDEEM Act.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Sealing of criminal records.
					Sec. 3. Juvenile sealing and expungement.
					Sec. 4. Study and report on cost savings from sealing and expungement provisions.
					Sec. 5. TANF assistance and SNAP benefits.
					Sec. 6. State incentives.
					Sec. 7. Ensuring accuracy in the FBI background check system.
					Sec. 8. Report on statutory and regulatory restrictions and disqualifications based on criminal
			 records.
			2.Sealing of criminal records
			(a)In generalChapter 229 of title 18, United States Code, is amended by adding at the end the following:
				
					DSealing of criminal records
						
							Sec. 
							3631. Definitions; eligible individuals.
							3632. Sealing petition.
							3633. Effect of sealing order.
						3631.Definitions; eligible individuals
							(a)DefinitionsIn this subchapter—
								(1)the term covered nonviolent offense means a Federal criminal offense that is not—
									(A)a crime of violence (as that term is defined in section 16); or
									(B)a sex offense (as that term is defined in section 111 of the Sex Offender Registration and
			 Notification Act (42 U.S.C. 16911));
									(2)the term eligible individual means an individual who—
									(A)has been arrested for or convicted of a covered nonviolent offense;
									(B)in the case of a conviction described in subparagraph (A), has fulfilled each requirement of the
			 sentence for the covered nonviolent offense, including—
										(i)completing each term of imprisonment, probation, or supervised release; and
										(ii)satisfying each condition of imprisonment, probation, or supervised release;
										(C)subject to subsection (b), has not been convicted of more than 2 felonies that are covered
			 nonviolent offenses, including any such convictions that have been sealed;
			 and
									(D)has not been convicted of any felony that is not a covered nonviolent offense;
									(3)the term petitioner means an individual who files a sealing petition;
								(4)the term protected information, with respect to a covered nonviolent offense, means any reference to—
									(A)an arrest, conviction, or sentence of an individual for the offense;
									(B)the institution of criminal proceedings against an individual for the offense; or
									(C)the result of criminal proceedings described in subparagraph (B);
									(5)the term seal—
									(A)means—
										(i)to close a record from public viewing so that the record cannot be examined except by court order;
			 and
										(ii)to physically seal the record shut and label the record SEALED or, in the case of an electronic record, the substantive equivalent; and
										(B)has the effect described in section 3633, including—
										(i)the right to treat the offense to which a sealed record relates, and any arrest, criminal
			 proceeding, conviction, or sentence relating to the offense, as if it
			 never occurred; and
										(ii)protection from civil and criminal perjury, false swearing, and false statement laws with respect
			 to a sealed record;
										(6)the term sealing hearing means a hearing held under section 3632(b)(2); and
								(7)the term sealing petition means a petition for a sealing order filed under section 3632(a).
								(b)Eligible individuals
								(1)Multiple convictions deemed to be one convictionFor purposes of subsection (a)(2)(C)—
									(A)multiple convictions shall be deemed to be 1 conviction if the convictions result from or relate
			 to—
										(i)the same act; or
										(ii)acts committed at the same time; and
										(B)subject to paragraph (2), multiple convictions, not to exceed 3, that do not result from or relate
			 to the same act or acts committed at the same time shall be deemed to be 1
			 conviction if the convictions—
										(i)result from or relate to—
											(I)the same—
												(aa)indictment, information, or complaint;
												(bb)plea of guilty; or
												(cc)official proceeding; or
												(II)related criminal acts that were committed within a 3-month period; or
											(ii)are determined to be directly related to addiction or a substance use disorder.
										(2)Discretion of court
									(A)In generalA court reviewing a sealing petition may determine that it is not in the public interest to deem
			 multiple convictions described in paragraph (1)(B) to be 1 conviction.
									(B)ReasoningIf a court makes a determination under subparagraph (A), the court shall make available to the
			 public the reasoning for the determination.
									(C)ReportingNot later than 2 years after the date of enactment of this subchapter, and each year thereafter,
			 each district court of the United States shall submit to the Attorney
			 General a report that describes the exercise of discretion by the court
			 under subparagraph (B).
									3632.Sealing petition
							(a)Right To file sealing petition
								(1)In generalOn and after the date described in paragraph (2), an eligible individual may file a petition for a
			 sealing order with respect to a covered nonviolent offense in a district
			 court of the United States.
								(2)DatesThe date described in this paragraph is—
									(A)for an eligible individual who is convicted of a covered nonviolent offense and sentenced to a term
			 of imprisonment, probation, or supervised release, the date that is 1 year
			 after the date on which the eligible individual has completed every such
			 term of imprisonment, probation, or supervised release; and
									(B)for an eligible individual not described in subparagraph (A), the date on which the case relating
			 to the covered nonviolent offense is disposed of.
									(3)Notice of opportunity to file petition
									(A)Convicted individuals
										(i)In generalIf an individual is convicted of a covered nonviolent offense and will potentially be eligible to
			 file a sealing petition with respect to the offense upon fulfilling each
			 requirement of the sentence for the offense as described in section
			 3631(a)(2)(B), the court in which the individual is convicted shall inform
			 the individual, on each date described in clause (ii), of—
											(I)that potential eligibility;
											(II)the necessary procedures for filing the sealing petition; and
											(III)the benefits of sealing a record, including protection from civil and criminal perjury, false
			 swearing, and false statement laws with respect to the record.
											(ii)DatesThe dates described in this clause are—
											(I)the date on which the individual is convicted; and
											(II)the date on which the individual has completed every term of imprisonment, probation, or supervised
			 release relating to the offense.
											(B)Individuals not convicted
										(i)Arrest onlyIf an individual is arrested for a covered nonviolent offense, criminal proceedings are not
			 instituted against the individual for the offense, and the individual is
			 potentially eligible to file a sealing petition with respect to the
			 offense, on the date on which the case relating to the offense is disposed
			 of, the arresting authority shall inform the individual of—
											(I)that potential eligibility;
											(II)the necessary procedures for filing the sealing petition; and
											(III)the benefits of sealing a record, including protection from civil and criminal perjury, false
			 swearing, and false statement laws with respect to the record.
											(ii)Court proceedingsIf an individual is arrested for a covered nonviolent offense, criminal proceedings are instituted
			 against the individual for the offense, the individual is not convicted of
			 the offense, and the individual is potentially eligible to file a sealing
			 petition with respect to the offense, on the date on which the case
			 relating to the offense is disposed of, the court in which the criminal
			 proceedings take place shall inform the individual of—
											(I)that potential eligibility;
											(II)the necessary procedures for filing the sealing petition; and
											(III)the benefits of sealing a record, including protection from civil and criminal perjury, false
			 swearing, and false statement laws with respect to the record.
											(b)Procedures
								(1)Notification of prosecutor and victimsIf an individual files a petition under subsection (a) with respect to a covered nonviolent offense
			 or arrest for a covered nonviolent offense, the district court in which
			 the petition is filed shall provide notice of the petition—
									(A)to the office of the United States attorney that prosecuted or would have prosecuted the petitioner
			 for the offense;
									(B)to the extent reasonable and practicable, to each victim of the offense; and
									(C)upon the request of the petitioner, to any other individual that the petitioner determines may
			 testify as to the—
										(i)conduct of the petitioner since the date of the offense or arrest; or
										(ii)reasons that the sealing order should be entered.
										(2)Hearing
									(A)In generalNot later than 6 months after the date on which an individual files a sealing petition, the
			 district court shall conduct a hearing to determine whether to enter a
			 sealing order for the individual.
									(B)Opportunity to testify and offer evidence
										(i)PetitionerThe petitioner may testify or offer evidence at the sealing hearing in support of sealing.
										(ii)ProsecutorThe office of a United States attorney that receives notice under paragraph (1)(A) may send a
			 representative to testify or offer evidence at the sealing hearing in
			 support of or against sealing.
										(iii)Victims
											(I)In generalA victim who receives notice under paragraph (1)(B) may testify or offer evidence at the sealing
			 hearing in support of or against sealing.
											(II)Locating victimsThe inability of a court to locate a victim shall not—
												(aa)delay a proceeding under this section;
												(bb)preclude the holding of a sealing hearing; or
												(cc)impact the issuance of a sealing order.
												(iv)Other individualsAn individual who receives notice under paragraph (1)(C) may testify or offer evidence at the
			 sealing hearing as to the issues described in clauses (i) and (ii) of that
			 paragraph.
										(C)Magistrate judgesA magistrate judge may preside over a hearing under this paragraph.
									(3)Basis for decision
									(A)In generalIn determining whether to enter an sealing order with respect to protected information relating to
			 a covered nonviolent offense, the court—
										(i)shall consider all the evidence and testimony presented at the sealing hearing;
										(ii)may not consider any non-Federal nonviolent crimes for which the petitioner has been arrested or
			 proceeded against, or of which the petitioner has been convicted; and
										(iii)shall balance—
											(I)
												(aa)the interest of public knowledge and safety; and
												(bb)the legitimate interest, if any, of the Government in maintaining the accessibility of the
			 protected information, including any potential impact of sealing the
			 protected information on Federal licensure, permit, or employment
			 restrictions; against
												(II)
												(aa)the conduct and demonstrated desire of the petitioner to be rehabilitated and positively contribute
			 to the community; and
												(bb)the interest of the petitioner in having the protected information sealed, including the harm of
			 the protected information to the ability of the petitioner to secure and
			 maintain employment.
												(B)Burden on GovernmentThe burden shall be on the Government to show that the interests under subclause (I) of
			 subparagraph (A)(iii) outweigh the interests of the petitioner under
			 subclause (II) of that subparagraph.
									(4)Waiting period after denialIf the district court denies a sealing petition, the petitioner may not file a new sealing petition
			 with respect to the same offense until the date that is 2 years after the
			 date of the denial.
								(5)Universal formThe Attorney General shall create a universal form, available over the Internet and in paper form,
			 that an individual may use to file a sealing petition.
								(6)Fee waiverThe Attorney General shall by regulation establish a process under which indigent petitioners may
			 obtain a waiver of any fee for filing a sealing petition.
								(7)ReportingNot later than 2 years after the date of enactment of this subchapter, and each year thereafter,
			 each district court of the United States shall issue a public report that—
									(A)describes—
										(i)the number of sealing petitions granted and denied under this section; and
										(ii)the number of instances in which the office of a United States attorney supported or opposed a
			 sealing petition; and
										(B)includes any supporting data that the court determines relevant and that does not name any
			 petitioner.
									(8)Public defender eligibility
									(A)In generalThe district court may, in its discretion, appoint counsel in accordance with the plan of the
			 district court in operation under section 3006A to represent a petitioner
			 for purposes of this section.
									(B)ConsiderationsIn making a determination whether to appoint counsel under subparagraph (A), the court shall
			 consider—
										(i)the anticipated complexity of the sealing hearing, including the number and type of witnesses
			 called to advocate against the sealing of the protected information of the
			 petitioner; and
										(ii)the potential for adverse testimony by a victim or a representative of the office of the United
			 States attorney.
										3633.Effect of sealing order
							(a)In generalExcept as provided in this section, if a district court of the United States enters a sealing order
			 with respect to a covered nonviolent offense, the offense and any arrest,
			 criminal proceeding, conviction, or sentence relating to the offense shall
			 be treated as if it never occurred.
							(b)Verification of sealingIf a district court of the United States enters a sealing order with respect to a covered
			 nonviolent offense, the court shall—
								(1)send a copy of the sealing order to each entity or person that possesses a record containing
			 protected information that relates to the offense, including each law
			 enforcement agency, each public or private correctional, detention, or
			 treatment facility, each other public or private agency, and each person
			 who provided treatment or rehabilitation services for the petitioner under
			 an order of the court;
								(2)in the sealing order, require each entity or person described in paragraph (1) to—
									(A)seal the record in accordance with this section; and
									(B)submit a written certification to the court, under penalty of perjury, that the entity or person
			 has sealed each paper and electronic copy of the record;
									(3)seal each paper and electronic copy of the record in the possession of the court; and
								(4)after receiving a written certification from each entity or person under paragraph (2)(B), notify
			 the petitioner that each entity or person described in paragraph (1) has
			 sealed each paper and electronic copy of the record.
								(c)Protection from perjury lawsExcept as provided in subsection (f)(3)(A), a petitioner with respect to whom a sealing order has
			 been entered for a covered nonviolent offense shall not be subject to
			 prosecution under any civil or criminal provision of Federal or State law
			 relating to perjury, false swearing, or making a false statement,
			 including section 1001, 1621, 1622, or 1623, for failing to recite or
			 acknowledge any protected information with respect to the offense or
			 respond to any inquiry made of the petitioner, relating to the protected
			 information, for any purpose.
							(d)Attorney General nonpublic recordsThe Attorney General—
								(1)shall maintain a nonpublic record of all protected information that has been sealed under this
			 subchapter; and
								(2)may access or utilize protected information only—
									(A)for legitimate investigative purposes;
									(B)in defense of any civil suit arising out of the facts of the arrest or subsequent proceedings; or
									(C)if the Attorney General determines that disclosure is necessary to serve the interests of justice,
			 public safety, or national security.
									(e)Law enforcement accessA Federal or State law enforcement agency may access a record that is sealed under this subchapter
			 solely—
								(1)to determine whether the individual to whom the record relates is eligible for a
			 first-time-offender diversion program;
								(2)for investigatory or prosecutorial purposes; or
								(3)for a background check that relates to law enforcement employment or any employment that requires a
			 government security clearance.
								(f)Prohibition on disclosure
								(1)ProhibitionExcept as provided in paragraph (3), it shall be unlawful to intentionally make or attempt to make
			 an unauthorized disclosure of any protected information from a record that
			 has been sealed under this subchapter.
								(2)PenaltyAny person who violates paragraph (1) shall be fined under this title, imprisoned for not more than
			 1 year, or both.
								(3)Exceptions
									(A)Background checksAn individual who is the subject of a record sealed under this subchapter shall, and a Federal or
			 State law enforcement agency that possesses such a record may, disclose
			 the record in the case of a background check for—
										(i)law enforcement employment; or
										(ii)any employment that requires a government security clearance.
										(B)Disclosure to Armed ForcesA person may disclose protected information from a record sealed under this subchapter to the
			 Secretaries of the military departments (or the Secretary of Homeland
			 Security with respect to the Coast Guard when it is not operating as a
			 service in the Navy) for the purpose of vetting an enlistment or
			 commission, or with regard to any member of the Armed Forces.
									(C)Authorization for individual to disclose own recordAn individual who is the subject of a record sealed under this subchapter may choose to disclose
			 the record..
			(b)ApplicabilityThe right to file a sealing petition under section 3632(a) of title 18, United States Code, as
			 added by subsection (a), shall apply with respect to a covered nonviolent
			 offense (as defined in section 3631(a) of such title) that is committed
			 before, on, or after the date of enactment of this Act.
			(c)Transition period for hearings deadlineDuring the 1-year period beginning on the date of enactment of this Act, section 3632(b)(2)(A) of
			 title 18, United States Code, as added by subsection (a), shall be applied
			 by substituting 1 year for 6 months.
			(d)Technical and conforming amendmentThe table of subchapters for chapter 229 of title 18, United States Code, is amended by adding at
			 the end the following:
				
					
						D. Sealing of Criminal Records3631.
			3.Juvenile sealing and expungement
			(a)PurposeThe purpose of this section is to—
				(1)protect children and adults against damage stemming from their juvenile acts and subsequent
			 juvenile delinquency records, including law enforcement, arrest, and court
			 records; and
				(2)prevent the unauthorized use or disclosure of confidential juvenile delinquency records and any
			 potential employment, financial, psychological, or other harm that would
			 result from such unauthorized use or disclosure.
				(b)DefinitionsSection 5031 of title 18, United States Code, is amended to read as follows:
				
					5031.DefinitionsIn this chapter—
						(1)the term adjudication means a determination by a judge that a person committed an act of juvenile delinquency;
						(2)the term conviction means a judgment or disposition in criminal court against a person following a finding of guilt by
			 a judge or jury;
						(3)the term destroy means to render a file unreadable, whether paper, electronic, or otherwise stored, by shredding,
			 pulverizing, pulping, incinerating, overwriting, reformatting the media,
			 or other means;
						(4)the term expunge—
							(A)means to destroy a record and obliterate the name of the person to whom the record pertains from
			 each official index or public record; and
							(B)has the effect described in section 5044(c), including—
								(i)the right to treat an offense to which an expunged record relates, and any arrest, juvenile
			 delinquency proceeding, adjudication, or other result of such proceeding
			 relating to the offense, as if it never occurred; and
								(ii)protection from civil and criminal perjury, false swearing, and false statement laws with respect
			 to an expunged record;
								(5)the term expungement hearing means a hearing held under section 5044(b)(2)(B);
						(6)the term expungement petition means a petition for expungement filed under section 5044(b);
						(7)the term juvenile means—
							(A)except as provided in subparagraph (B), a person who has not attained the age of 18; and
							(B)for the purpose of proceedings and disposition under this chapter for an alleged act of juvenile
			 delinquency, a person who has not attained the age of 21;
							(8)the term juvenile delinquency means the violation of a law of the United States committed by a person before attaining the age
			 of 18 which would have been a crime if committed by an adult, or a
			 violation by such a person of section 922(x);
						(9)the term juvenile nonviolent offense means an act of juvenile delinquency that is not—
							(A)a violent crime (as defined in section 103 of the Juvenile Justice and Delinquency Prevention Act
			 of 1974 (42 U.S.C. 5603)); or
							(B)a sex offense (as that term is defined in section 111 of the Sex Offender Registration and
			 Notification Act (42 U.S.C. 16911));
							(10)the term juvenile record—
							(A)means a record maintained by a court, the probation system, a law enforcement agency, or any other
			 government agency, of the juvenile delinquency proceedings of a person;
			 and
							(B)includes—
								(i)a juvenile legal file, including a formal document such as a petition, notice, motion, legal
			 memorandum, order, or decree;
								(ii)a social record, including—
									(I)a record of a probation officer;
									(II)a record of any government agency that keeps records relating to juvenile delinquency;
									(III)a medical record;
									(IV)a psychiatric or psychological record;
									(V)a birth certificate;
									(VI)an education record, including an individualized education plan;
									(VII)a detention record;
									(VIII)demographic information that identifies a juvenile or the family of a juvenile; or
									(IX)any other record that includes personally identifiable information that may be associated with a
			 juvenile delinquency proceeding, an act of juvenile delinquency, or an
			 alleged act of juvenile delinquency;
									(iii)a law enforcement record, including—
									(I)fingerprints;
									(II)a DNA sample; or
									(III)a photograph; and
									(iv)a State criminal justice information system record;
								(11)the term petitioner means a person who files an expungement petition or a sealing petition;
						(12)the term seal—
							(A)means—
								(i)to close a record from public viewing so that the record cannot be examined except by court order;
			 and
								(ii)to physically seal the record shut and label the record SEALED or, in the case of an electronic record, the substantive equivalent; and
								(B)has the effect described in section 5043(c), including—
								(i)the right to treat an offense to which a sealed record relates, and any arrest, juvenile
			 delinquency proceeding, adjudication, or other result of such proceeding
			 relating to the offense, as if it never occurred; and
								(ii)protection from civil and criminal perjury, false swearing, and false statement laws with respect
			 to a sealed record;
								(13)the term sealing hearing means a hearing held under section 3632(b)(2)(A); and
						(14)the term sealing petition means a petition for a sealing order filed under section 5043(b)..
			(c)ConfidentialitySection 5038 of title 18, United States Code, is amended—
				(1)in subsection (a), in the flush text following paragraph (6), by inserting after bonding, the following: participation in an educational system,; and
				(2)in subsection (b), by striking District courts exercising jurisdiction over any juvenile and inserting the following: Not later than 7 days after the date on which a district court exercises jurisdiction over a
			 juvenile, the district court.
				(d)Sealing; expungement
				(1)In generalChapter 403 of title 18, United States Code, is amended by adding at the end the following:
					
						5043.Sealing
							(a)Automatic sealing of nonviolent offenses
								(1)In generalThree years after the date on which a person who is adjudicated delinquent under this chapter for a
			 juvenile nonviolent offense completes every term of probation, official
			 detention, or juvenile delinquent supervision ordered by the court with
			 respect to the offense, the court shall order the sealing of each juvenile
			 record or portion thereof that relates to the offense if the person—
									(A)has not been convicted of a crime or adjudicated delinquent for an act of juvenile delinquency
			 since the date of the disposition; and
									(B)is not engaged in active criminal court proceedings or juvenile delinquency proceedings.
									(2)Automatic nature of sealingThe order of sealing under paragraph (1) shall require no action by the person whose juvenile
			 records are to be sealed.
								(3)Notice of automatic sealingA court that orders the sealing of a juvenile record of a person under paragraph (1) shall inform
			 the person of the sealing and the benefits of sealing the record,
			 including protection from civil and criminal perjury, false swearing, and
			 false statement laws with respect to the record.
								(b)Petitioning for early sealing of nonviolent offenses
								(1)Right to file sealing petition
									(A)In generalDuring the 3-year period beginning on the date on which a person who is adjudicated delinquent
			 under this chapter for a juvenile nonviolent offense completes every term
			 of probation, official detention, or juvenile delinquent supervision
			 ordered by the court with respect to the offense, the person may petition
			 the court to seal the juvenile records that relate to the offense.
									(B)Notice of opportunity to file petitionIf a person is adjudged delinquent for a juvenile nonviolent offense, the court in which the person
			 is adjudged delinquent shall inform the person of the potential
			 eligibility of the person to file a sealing petition with respect to the
			 offense upon completing every term of probation, official detention, or
			 juvenile delinquent supervision ordered by the court with respect to the
			 offense, and the necessary procedures for filing the sealing petition—
										(i)on the date on which the individual is adjudged delinquent; and
										(ii)on the date on which the individual has completed every term of probation, official detention, or
			 juvenile delinquent supervision ordered by the court with respect to the
			 offense.
										(2)Procedures
									(A)Notification of prosecutor and victimsIf a person files a sealing petition with respect to a juvenile nonviolent offense, the court in
			 which the petition is filed shall provide notice of the petition—
										(i)to the Attorney General;
										(ii)to the extent reasonable and practicable, to each victim of the offense; and
										(iii)upon the request of the petitioner, to any other individual that the petitioner determines may
			 testify as to—
											(I)the conduct of the petitioner since the date of the offense; or
											(II)the reasons that the sealing order should be entered.
											(B)Hearing
										(i)In generalNot later than 6 months after the date on which a person files a sealing petition, the court shall
			 conduct a hearing to determine whether to enter a sealing order for the
			 person.
										(ii)Opportunity to testify and offer evidence
											(I)PetitionerThe petitioner may testify or offer evidence at the sealing hearing in support of sealing.
											(II)ProsecutorThe Attorney General may send a representative to testify or offer evidence at the sealing hearing
			 in support of or against sealing.
											(III)Victims
												(aa)In generalA victim who receives notice under subparagraph (A)(ii) may testify or offer evidence at the
			 sealing hearing in support of or against sealing.
												(bb)Locating victimsThe inability of a court to locate a victim shall not delay a proceeding under this subsection,
			 preclude the holding of a sealing hearing, or preclude the issuance of a
			 sealing order.
												(IV)Other individualsAn individual who receives notice under subparagraph (A)(iii) may testify or offer evidence at the
			 sealing hearing as to the issues described in subclauses (I) and (II) of
			 that paragraph.
											(C)Basis for decisionIn conducting the hearing under subparagraph (B), the court shall determine whether to grant the
			 sealing petition after considering—
										(i)the evidence and testimony presented by the Attorney General and any victims at the hearing;
										(ii)the best interests of the petitioner;
										(iii)the age of the petitioner during his or her contact with the court or any law enforcement agency;
										(iv)the nature of the juvenile nonviolent offense;
										(v)the disposition of the case;
										(vi)the manner in which the petitioner participated in any court-ordered rehabilitative programming or
			 supervised services;
										(vii)the length of the time period during which the petitioner has been without contact with any court
			 or law enforcement agency;
										(viii)whether the petitioner has had any criminal or juvenile delinquency involvement since the
			 disposition of the juvenile delinquency proceeding; and
										(ix)the adverse consequences the petitioner may suffer if the petition is not granted.
										(D)Waiting period after denialIf the court denies a sealing petition, the petitioner may not file a new sealing petition with
			 respect to the same juvenile nonviolent offense until the date that is 2
			 years after the date of the denial.
									(E)Universal formThe Attorney General shall create a universal form, available over the Internet and in paper form,
			 that an individual may use to file a sealing petition.
									(F)No fee for sealingThere shall be no cost for filing a sealing petition.
									(G)ReportingNot later than 2 years after the date of enactment of this section, and each year thereafter, each
			 district court of the United States shall issue a public report that—
										(i)describes—
											(I)the number of sealing petitions granted and denied under this subsection; and
											(II)the number of instances in which the Attorney General supported or opposed a sealing petition; and
											(ii)includes any supporting data that the court determines relevant and that does not name any
			 petitioner.
										(H)Public defender eligibility
										(i)Petitioners under age 18The district court shall appoint counsel in accordance with the plan of the district court in
			 operation under section 3006A to represent a petitioner for purposes of
			 this subsection if the petitioner is less than 18 years of age.
										(ii)Petitioners age 18 and older
											(I)Discretion of courtIn the case of a petitioner who not less than 18 years of age, the district court may, in its
			 discretion, appoint counsel in accordance with the plan of the district
			 court in operation under section 3006A to represent the petitioner for
			 purposes of this subsection.
											(II)ConsiderationsIn determining whether to appoint counsel under subclause (I), the court shall consider—
												(aa)the anticipated complexity of the sealing hearing, including the number and type of witnesses
			 called to advocate against the sealing of the records of the petitioner;
			 and
												(bb)the potential for adverse testimony by a victim or a representative of the Attorney General.
												(c)Effect of sealing order
								(1)In generalExcept as provided in this subsection, if a court orders the sealing of a juvenile record under
			 subsection (a) or (b) with respect to a juvenile nonviolent offense, the
			 offense and any arrest, juvenile delinquency proceeding, adjudication, or
			 other result of such proceeding relating to the offense shall be treated
			 as if it never occurred.
								(2)Verification of sealingIf a court orders the sealing of a juvenile record under subsection (a) or (b) with respect to a
			 juvenile nonviolent offense, the court shall—
									(A)send a copy of the sealing order to each entity or person that possesses a record relating to the
			 offense, including each law enforcement agency, each public or private
			 correctional, detention, or treatment facility, each other public or
			 private agency, and each person who provided treatment or rehabilitation
			 services for the petitioner under an order of the court;
									(B)in the sealing order, require each entity or person described in paragraph (1) to—
										(i)seal the record; and
										(ii)submit a written certification to the court, under penalty of perjury, that the entity or person
			 has sealed each paper and electronic copy of the record;
										(C)seal each paper and electronic copy of the record in the possession of the court; and
									(D)after receiving a written certification from each entity or person under paragraph (2)(B), notify
			 the petitioner that each entity or person described in paragraph (1) has
			 sealed each paper and electronic copy of the record.
									(3)Protection from perjury lawsExcept as provided in paragraph (5)(C)(i), the person who is the subject of a juvenile record
			 sealed under subsection (a) or (b) or a parent of the person shall not be
			 subject to prosecution under any civil or criminal provision of Federal or
			 State law relating to perjury, false swearing, or making a false
			 statement, including section 1001, 1621, 1622, or 1623, for failing to
			 acknowledge the record or respond to any inquiry made of the person or the
			 parent, relating to the record, for any purpose.
								(4)Law enforcement access to sealed recordsA law enforcement agency may access a sealed juvenile record of a person solely—
									(A)to determine whether the person is eligible for a first-time-offender diversion program;
									(B)for investigatory or prosecutorial purposes within the juvenile justice system; or
									(C)for a background check that relates to—
										(i)law enforcement employment; or
										(ii)any employment that requires a government security clearance.
										(5)Prohibition on disclosure
									(A)ProhibitionExcept as provided in subparagraph (C), it shall be unlawful to intentionally make or attempt to
			 make an unauthorized disclosure of any information from a sealed juvenile
			 record in violation of this section.
									(B)PenaltyAny person who violates subparagraph (A) shall be fined under this title, imprisoned for not more
			 than 1 year, or both.
									(C)Exceptions
										(i)Background checksA person who is the subject of a juvenile record sealed under this section shall, and a Federal or
			 State law enforcement agency that possesses such a record may, disclose
			 the record in the case of a background check for—
											(I)law enforcement employment; or
											(II)any employment that requires a government security clearance.
											(ii)Disclosure to Armed ForcesA person may disclose information from a sealed juvenile record to the Secretaries of the military
			 departments (or the Secretary of Homeland Security with respect to the
			 Coast Guard when it is not operating as a service in the Navy) for the
			 purpose of vetting an enlistment or commission, or with regard to any
			 member of the Armed Forces.
										(iii)Authorization for person to disclose own recordA person who is the subject of a juvenile record sealed under this section may choose to disclose
			 the record.
										5044.Expungement
							(a)Automatic expungement of certain records
								(1)Attorney General motion
									(A)Nonviolent offenses committed before a person turned 15If a person is adjudicated delinquent under this chapter for a juvenile nonviolent offense
			 committed before the person attained 15 years of age, on the date on which
			 the person attains 18 years of age, the Attorney General shall file a
			 motion in the district court of the United States in which the person was
			 adjudicated delinquent requesting that each juvenile record of the person
			 that relates to the offense be expunged.
									(B)ArrestsIf a juvenile is arrested for an offense for which a juvenile delinquency proceeding is not
			 instituted under this subchapter, the Attorney General shall file a motion
			 in the district court of the United States that would have had
			 jurisdiction of the proceeding requesting that each juvenile record
			 relating to the arrest be expunged.
									(C)Expungement orderUpon the filing of a motion in a district court of the United States with respect to a juvenile
			 nonviolent offense under subparagraph (A) or an arrest for an offense
			 under subparagraph (B), the court shall grant the motion and order that
			 each juvenile record relating to the offense or arrest, as applicable, be
			 expunged.
									(2)Dismissed casesIf a district court of the United States dismisses an information with respect to a juvenile under
			 this subchapter or finds a juvenile not to be delinquent in a juvenile
			 delinquency proceeding under this subchapter, the court shall concurrently
			 order that each juvenile record relating to the applicable proceeding be
			 expunged.
								(3)Automatic nature of expungementAn order of expungement under paragraph (1)(C) or (2) shall not require any action by the person
			 whose records are to be expunged.
								(4)Notice of automatic expungementA court that orders the expungement of a juvenile record of a person under paragraph (1)(C) or (2)
			 shall inform the person of the expungement and the benefits of expunging
			 the record, including protection from civil and criminal perjury, false
			 swearing, and false statement laws with respect to the record.
								(b)Petitioning for expungement of nonviolent offenses
								(1)In generalA person who is adjudged delinquent under this chapter for a juvenile nonviolent offense committed
			 on or after the date on which the person attained 15 years of age may
			 petition the court in which the proceeding took place to order the
			 expungement of the juvenile record that relates to the offense.
								(2)Procedures
									(A)Notification of prosecutor and victimsIf a person files an expungement petition with respect to a juvenile nonviolent offense, the court
			 in which the petition is filed shall provide notice of the petition—
										(i)to the Attorney General;
										(ii)to the extent reasonable and practicable, to each victim of the offense; and
										(iii)upon the request of the petitioner, to any other individual that the petitioner determines may
			 testify as to—
											(I)the conduct of the petitioner since the date of the offense; or
											(II)the reasons that the expungement order should be entered.
											(B)Hearing
										(i)In generalNot later than 6 months after the date on which a person files an expungement petition, the court
			 shall conduct a hearing to determine whether to enter an expungement order
			 for the person.
										(ii)Opportunity to testify and offer evidence
											(I)PetitionerThe petitioner may testify or offer evidence at the expungement hearing in support of expungement.
											(II)ProsecutorThe Attorney General may send a representative to testify or offer evidence at the expungement
			 hearing in support of or against expungement.
											(III)Victims
												(aa)In generalA victim who receives notice under subparagraph (A)(ii) may testify or offer evidence at the
			 expungement hearing in support of or against expungement.
												(bb)Locating victimsThe inability of a court to locate a victim shall not delay a proceeding under this subsection,
			 preclude the holding of an expungement hearing, or preclude the issuance
			 of an expungement order.
												(IV)Other individualsAn individual who receives notice under subparagraph (A)(iii) may testify or offer evidence at the
			 expungement hearing as to the issues described in subclauses (I) and (II)
			 of that paragraph.
											(C)Basis for decisionIn conducting a hearing under subparagraph (B), the court shall determine whether to grant the
			 expungement petition after considering—
										(i)the evidence and testimony presented by the Attorney General and any victims at the hearing;
										(ii)the best interests of the petitioner;
										(iii)the age of the petitioner during his or her contact with the court or any law enforcement agency;
										(iv)the nature of the juvenile nonviolent offense;
										(v)the disposition of the case;
										(vi)the manner in which the petitioner participated in any court-ordered rehabilitative programming or
			 supervised services;
										(vii)the length of the time period during which the petitioner has been without contact with any court
			 or any law enforcement agency;
										(viii)whether the petitioner has had any criminal or juvenile delinquency involvement since the
			 disposition of the juvenile delinquency proceeding; and
										(ix)the adverse consequences the petitioner may suffer if the petition is not granted.
										(D)Waiting period after denialIf the court denies an expungement petition, the petitioner may not file a new expungement petition
			 with respect to the same offense until the date that is 2 years after the
			 date of the denial.
									(E)Universal formThe Attorney General shall create a universal form, available over the Internet and in paper form,
			 that an individual may use to file an expungement petition.
									(F)No fee for expungementThere shall be no cost for filing an expungement petition.
									(G)ReportingNot later than 2 years after the date of enactment of this section, and each year thereafter, each
			 district court of the United States shall issue a public report that—
										(i)describes—
											(I)the number of expungement petitions granted and denied under this subsection; and
											(II)the number of instances in which the Attorney General supported or opposed an expungement petition;
			 and
											(ii)includes any supporting data that the court determines relevant and that does not name any
			 petitioner.
										(H)Public defender eligibility
										(i)Petitioners under age 18The district court shall appoint counsel in accordance with the plan of the district court in
			 operation under section 3006A to represent a petitioner for purposes of
			 this subsection if the petitioner is less than 18 years of age.
										(ii)Petitioners age 18 and older
											(I)Discretion of courtIn the case of a petitioner who not less than 18 years of age, the district court may, in its
			 discretion, appoint counsel in accordance with the plan of the district
			 court in operation under section 3006A to represent the petitioner for
			 purposes of this subsection.
											(II)ConsiderationsIn determining whether to appoint counsel under subclause (I), the court shall consider—
												(aa)the anticipated complexity of the expungement hearing, including the number and type of witnesses
			 called to advocate against the expungement of the records of the
			 petitioner; and
												(bb)the potential for adverse testimony by a victim or a representative of the Attorney General.
												(c)Effect of expunged juvenile record
								(1)In generalExcept as provided in this subsection, if a court orders the expungement of a juvenile record under
			 subsection (a) or (b) with respect to a juvenile nonviolent offense—
									(A)the offense and any arrest, juvenile delinquency proceeding, adjudication, or other result of such
			 proceeding relating to the offense shall be treated as if it never
			 occurred; and
									(B)the person to whom the record pertains shall not be required to disclose the existence of the
			 record.
									(2)Verification of expungementIf a court orders the expungement of a juvenile record under subsection (a) or (b) with respect to
			 a juvenile nonviolent offense, the court shall—
									(A)send a copy of the expungement order to each entity or person that possesses a record relating to
			 the offense, including each law enforcement agency, each public or private
			 correctional, detention, or treatment facility, each other public or
			 private agency, and each person who provided treatment or rehabilitation
			 services for the petitioner under an order of the court;
									(B)in the expungement order, require each entity or person described in paragraph (1) to—
										(i)destroy the record; and
										(ii)submit a written certification to the court, under penalty of perjury, that the entity or person
			 has destroyed each paper and electronic copy of the record;
										(C)destroy each paper and electronic copy of the record in the possession of the court; and
									(D)after receiving a written certification from each entity or person under paragraph (2)(B), notify
			 the petitioner that each entity or person described in paragraph (1) has
			 destroyed each paper and electronic copy of the record.
									(3)Reply to inquiriesIn the case of an inquiry relating to a juvenile record of a person that is expunged under this
			 section, the court in which the proceeding took place, each law
			 enforcement officer, any agency that provided treatment or rehabilitation
			 services to the person, and the person (except as provided in paragraph
			 (6)) shall reply to the inquiry that no such juvenile record exists.
								(4)Protection from perjury lawsExcept as provided in paragraph (5), if a juvenile record of a person is expunged under this
			 section, the person who is the subject of the record or a parent of the
			 person shall not be subject to prosecution under any civil or criminal
			 provision of Federal or State law relating to perjury, false swearing, or
			 making a false statement, including section 1001, 1621, 1622, or 1623, for
			 failing to acknowledge the record or respond to any inquiry made of the
			 person or the parent, relating to the record, for any purpose.
								(5)Civil actions
									(A)In generalIf a person whose juvenile record is expunged under this section brings an action that might be
			 defended with the contents of the record, there shall be a rebuttable
			 presumption that the defendant has a complete defense to the action.
									(B)Showing by plaintiffIn an action described in subparagraph (A), the plaintiff may rebut the presumption of a complete
			 defense by showing that the contents of the expunged record would not
			 prevent the defendant from being liable.
									(C)Duty to testify as to existence of recordThe court in which an action described in subparagraph (A) is filed may require the plaintiff to
			 state under oath whether the plaintiff had a juvenile record and whether
			 the record was expunged.
									(D)Proof of existence of juvenile recordIf the plaintiff in an action described in subparagraph (A) denies the existence of a juvenile
			 record, the defendant may prove the existence of the record in any manner
			 compatible with the applicable laws of evidence.
									(6)Authorization for person to disclose own recordA person who is the subject of a juvenile record expunged under this section may choose to disclose
			 the record..
				(2)Technical and conforming amendmentThe table of sections for chapter 403 of title 18, United States Code, is amended by adding at the
			 end the following:
					
						
							5043. Sealing.
							5044. Expungement..
				(e)Juvenile solitary confinement
				(1)In generalChapter 403 of title 18, United States Code, as amended by subsection (d), is amended by adding at
			 the end the following:
					
						5045.Juvenile solitary confinement
							(a)DefinitionsIn this section—
								(1)the term juvenile detention facility means any facility to which juveniles are committed, whether pursuant to an adjudication of
			 delinquency under this subchapter or conviction for an offense; and
								(2)the term room confinement means the involuntary restriction of a juvenile alone in a cell, room, or other area for any
			 reason.
								(b)Prohibition
								(1)In generalThe use of room confinement at a juvenile detention facility for discipline, punishment,
			 retaliation, staffing shortages, administrative convenience, or any reason
			 other than as a temporary response to the behavior of a juvenile that
			 poses a serious and immediate risk of physical harm to the juvenile or
			 others is prohibited.
								(2)Juveniles posing risk of harm to others or to self and others
									(A)Requirement to use least restrictive techniques
										(i)In generalBefore an employee of a juvenile detention facility places a juvenile in room confinement, the
			 employee shall attempt to use less restrictive techniques, including—
											(I)talking with the juvenile to de-escalate the situation; and
											(II)when possible, bringing in other employees, qualified mental health professionals, or other
			 juveniles to talk with the juvenile.
											(ii)ExplanationBefore an employee of a juvenile facility places a juvenile in room confinement, or immediately
			 after doing so, the employee shall explain to the juvenile—
											(I)the reasons for the room confinement; and
											(II)the fact that the juvenile will be released from room confinement upon regaining self-control.
											(B)3-hour maximumExcept as provided in paragraph (3), if a juvenile is placed in room confinement because the
			 juvenile poses a serious and immediate risk of physical harm to others or
			 to the juvenile and others, the juvenile shall not remain in room
			 confinement for more than 3 hours.
									(C)ReleaseAs soon as a juvenile placed in room confinement under subparagraph (A) is sufficiently under
			 control so as to no longer pose a serious and immediate risk of physical
			 harm to the juvenile or others, the juvenile shall be released from room
			 confinement.
									(D)Spirit and purposeThe use of consecutive periods of room confinement to evade the spirit and purpose of this
			 subsection shall be prohibited.
									(E)ConditionsA room used for room confinement for a juvenile shall—
										(i)have not less than 80 square feet of floor space;
										(ii)have adequate lighting, heating or cooling (as applicable), and ventilation for the comfort of the
			 juvenile;
										(iii)be suicide-resistant and protrusion-free; and
										(iv)have reasonable access to water, toilet facilities, and hygiene supplies.
										(F)Access to servicesA juvenile placed in room confinement shall—
										(i)have access to appropriate medical and psychological services; and
										(ii)receive crisis intervention and one-on-one observation.
										(G)Risk of harm after 3 hoursIf, after 3 hours of room confinement, a juvenile continues to pose a serious and immediate risk of
			 physical harm to others or to the juvenile and others—
										(i)the juvenile shall be transferred to another juvenile detention facility or internal location where
			 services can be provided to the juvenile without relying on room
			 confinement; or
										(ii)if the juvenile cannot be transferred to another juvenile detention facility or internal location
			 in accordance with clause (i), an employee of the juvenile detention
			 facility shall initiate a referral to a mental health facility that can
			 meet the needs of the juvenile.
										(3)Juveniles posing risk of harm to self
									(A)In generalA juvenile may be placed in room confinement to protect the juvenile from a serious and immediate
			 risk of physical harm that the juvenile poses to himself or herself.
									(B)ReleaseA juvenile placed in room confinement under subparagraph (A) shall be released—
										(i)immediately when the juvenile no longer poses a serious and immediate risk of physical harm to
			 himself or herself; and
										(ii)not later than 30 minutes after being placed in room confinement.
										(C)ExplanationBefore placing a juvenile in room confinement under subparagraph (A) or immediately after doing so,
			 an employee of a juvenile detention facility shall explain to the
			 juvenile—
										(i)the reasons for the room confinement; and
										(ii)the fact that the juvenile will be released within 30 minutes.
										(c)Study and reportNot later than 2 years after the date of enactment of this section, and each year thereafter, the
			 Attorney General shall submit to Congress a report that—
								(1)contains a detailed description of the type of physical force, restraints, and room confinement
			 used at juvenile detention facilities; and
								(2)describes the number of instances physical force, restraints, or room confinement are used at
			 juvenile detention facilities, disaggregated by race, ethnicity, and
			 gender..
				(2)Technical and conforming amendmentThe table of sections for chapter 403 of title 18, United States Code, as amended by subsection
			 (d), is amended by adding at the end the following:
					
						
							5045. Juvenile solitary confinement..
				4.Study and report on cost savings from sealing and expungement provisions
			(a)Study
				(1)In generalNot later than 5 years after the date of enactment of this Act, the Attorney General, in
			 consultation with the Secretary of Labor and the Director of the Office of
			 Management and Budget, shall conduct a study on the cost savings and
			 broader economic impact of the sealing and expungement provisions in the
			 amendments made by sections 2, 3, and 6 of this Act.
				(2)ConsiderationsIn conducting the study under paragraph (1), the Attorney General shall consider—
					(A)the reduction in recidivism and associated cost savings related to corrections and public safety;
					(B)increased economic activity by former offenders, including by conducting an analysis of the tax
			 revenue generated by that activity; and
					(C)the economic impact on the household of former offenders and the children of former offenders.
					(b)ReportNot later than 5 years after the date of enactment of this Act, the Attorney General shall submit
			 to Congress a report on the study conducted under subsection (a).
			5.TANF assistance and SNAP benefits
			(a)Amendment to ban on assistanceSection 115 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (21
			 U.S.C. 862a) is amended—
				(1)in subsection (a)—
					(A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and adjusting
			 the margins accordingly;
					(B)in the matter preceding subparagraph (A), as redesignated—
						(i)by striking An individual and inserting the following:
							
								(1)Denial of assistance and benefitsExcept as provided in paragraph (2), an individual; and
						(ii)by striking possession, use, or; and
						(C)by adding at the end the following:
						
							(2)Exception for individuals who receive treatment and other individualsThe prohibition under paragraph (1) shall not apply to an individual convicted of an offense
			 described in paragraph (1) who—
								(A)has committed an offense that the court in which the individual is convicted (referred to in this
			 paragraph as the court) determines is rationally related to a substance abuse disorder;
								(B)
									(i)is on a waiting list for, is accepted for, successfully participates in, or has satisfactorily
			 completed a substance abuse treatment program approved by the court; or
									(ii)has been determined by the court to not need substance abuse treatment; and
									(C)complies with all obligations imposed by the court.;
					(2)in subsection (d), by striking the date of the enactment of this Act each place that term appears and inserting the date of enactment of the Record Expungement Designed to Enhance Employment Act of 2014; and
				(3)in subsection (f), by striking paragraph (5) and inserting the following:
					
						(5)Employment services, including job training programs and any other employment services that are
			 funded using assistance or benefits referred to in subsection (a)..
				(b)Effect on State elections To opt out or limit period of prohibition
				(1)DefinitionIn this subsection, the term TANF assistance or SNAP benefits means assistance or benefits referred to in section 115(a) of the Personal Responsibility and Work
			 Opportunity Reconciliation Act of 1996 (21 U.S.C. 862a(a)).
				(2)EffectA law enacted by a State under the authority under subparagraph (A) or (B) of subsection (d)(1) of
			 section 115 of the Personal Responsibility and Work Opportunity
			 Reconciliation Act of 1996 (21 U.S.C. 862a) (as in effect on the day
			 before the date of enactment of this Act), and any State law or regulation
			 enacted to carry out the requirements of such section (as in effect on the
			 day before the date of enactment of this Act), that imposes conditions on
			 eligibility for TANF assistance or SNAP benefits that are more restrictive
			 than the conditions on eligibility for TANF assistance or SNAP benefits
			 under such section as amended by subsection (a) shall have no force or
			 effect.
				6.State incentives
			(a)COPS grants prioritySection 1701(c) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(c)) is
			 amended—
				(1)by striking In and inserting the following:
					
						(1)In generalIn;
				(2)by striking where feasible and all that follows, and inserting the following:
					where feasible, to an application—(A)for hiring and rehiring additional career law enforcement officers that involves a non-Federal
			 contribution exceeding the 25 percent minimum under subsection (g); or
						(B)from an applicant in a State that has in effect—
							(i)a law relating to the confidentiality, sealing, and expungement of juvenile records that is
			 substantially similar to, or more generous to the former offender than,
			 the amendments made by subsections (b) through (d) of section 3 of the Record Expungement Designed to Enhance Employment Act of 2014;
							(ii)a law prohibiting juvenile solitary confinement that is substantially similar to, or more
			 restrictive than, the amendment made by subsection (e) of section 3 of the Record Expungement Designed to Enhance Employment Act of 2014;
							(iii)a law relating to the sealing of adult records that is substantially similar to, or more generous
			 to the former offender than, the amendments made by section 2 of the Record Expungement Designed to Enhance Employment Act of 2014;
							(iv)subject to paragraph (2), a law that establishes that an adult criminal court may not have original
			 jurisdiction over an individual who was less than 18 years of age when the
			 individual committed an offense;
							(v)a law that allows an individual who has successfully sealed or expunged a criminal record to be
			 free from civil and criminal perjury laws; or
							(vi)a law relating to the eligibility of individuals for assistance or benefits referred to in
			 subsection (a) of section 115 of the Personal Responsibility and Work
			 Opportunity Reconciliation Act of 1996 (21 U.S.C. 862a(a)) that is no more
			 restrictive than such section, as amended by section 5 of the Record Expungement Designed to Enhance Employment Act of 2014.; and
				(3)by adding at the end the following:
					
						(2)Juvenile transfer provisionsParagraph (1)(B)(iv) shall not be construed to preclude from preferential consideration an
			 application from an applicant in a State that—
							(A)has in effect a law that authorizes the transfer of an individual who is less than 18 years of age
			 to adult criminal court if the individual commits a specified offense or
			 an offense that falls under a specified category of offenses; or
							(B)exercises other case-specific transfer mechanisms.
							(3)Degree of priority commensurate with degree of complianceIf the Attorney General, in awarding grants under this part, gives preferential consideration to
			 any application as authorized under paragraph (1)(B), the Attorney General
			 shall base the degree of preferential consideration given to an
			 application from an applicant in a particular State on the number of
			 clauses under paragraph (1)(B) that the State has satisfied, relative to
			 the number of such clauses that each other State has satisfied..
				(b)Attorney General guidelines and technical assistanceThe Attorney General shall issue guidelines and provide technical assistance to assist States in
			 complying with the incentive under section 1701(c)(1)(B) of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(c)(1)(B)), as
			 added by subsection (a).
			7.Ensuring accuracy in the FBI background check system
			(a)In generalSection 534 of title 28, United States Code, is amended by adding at the end the following:
				
					(g)Ensuring accuracy in the FBI background check system
						(1)DefinitionsIn this subsection—
							(A)the term applicant means the individual to whom a record sought to be exchanged pertains;
							(B)the term incomplete, with respect to a record, means the record—
								(i)indicates that an individual was arrested but does not describe the offense for which the
			 individual was arrested; or
								(ii)indicates that an individual was arrested or criminal proceedings were instituted against an
			 individual but does not include the final disposition of the arrest or of
			 the proceedings if a final disposition has been reached;
								(C)the term record means a record or other information collected under this section;
							(D)the term reporting jurisdiction means any person or entity that provides a record to the Attorney General under this section; and
							(E)the term requesting entity—
								(i)means a person or entity that seeks the exchange of a record for civil purposes that include
			 employment, housing, credit, or any other type of application; and
								(ii)does not include a law enforcement or intelligence agency that seeks the exchange of a record for—
									(I)investigative purposes; or
									(II)purposes relating to—
										(aa)law enforcement employment; or
										(bb)employment that requires a government security clearance.
										(2)Periodic review and update of recordsNot later than 1 year after the date of enactment of the Record Expungement Designed to Enhance Employment Act of 2014, and every 2 years thereafter, the Attorney General shall—
							(A)review each record for completeness and accuracy; and
							(B)to the extent feasible, update or correct each incomplete or inaccurate record.
							(3)Incomplete or inaccurate recordsIf the Attorney General determines under paragraph (2)(A) that a record is incomplete or
			 inaccurate, the Attorney General—
							(A)shall notify each relevant reporting jurisdiction that the record is incomplete or inaccurate; and
							(B)may not exchange the record with a requesting entity until the Attorney General updates or corrects
			 the record..
			(b)ReportNot later than 2 years after the date of enactment of this Act, the Attorney General shall submit
			 to Congress a report on the implementation of section 534(g) of title 28,
			 United States Code, as added by subsection (a), that includes—
				(1)the number of exchanges of records or information for employment-related purposes made with
			 entities in each State through the records system created under section
			 534 of title 28, United States Code;
				(2)appropriate statistical information to determine whether the exchange of records or information
			 about arrests that did not result in convictions is affecting the
			 employment opportunities of employees to whom those records or information
			 pertain;
				(3)any prolonged failure of a reporting jurisdiction to comply with a request by the Attorney General
			 for information about dispositions of arrests; and
				(4)the numbers of successful and unsuccessful challenges to the accuracy and completeness of records
			 or information, by State where the records and information originated.
				8.Report on statutory and regulatory restrictions and disqualifications based on criminal records
			(a)In generalNot later than 2 years after the date of enactment of this Act, the Attorney General, in
			 consultation with the Secretary of Labor and the Director of the Office of
			 Personnel Management, shall submit to Congress a report on each Federal
			 statute, regulation, or policy that authorizes a restriction on, or
			 disqualification of, an applicant for employment or for a Federal license
			 or permit based on the criminal record of the applicant.
			(b)Identification of informationIn the report submitted under subsection (a), the Attorney General shall—
				(1)identify each occupation, position, license, or permit to which a restriction or disqualification
			 described in subsection (a) applies; and
				(2)for each occupation, position, license, or permit identified under paragraph (1), include—
					(A)a description of the restriction or disqualification;
					(B)the duration of the restriction or disqualification;
					(C)an evaluation of the rationale for the restriction or disqualification and its continuing
			 usefulness;
					(D)the procedures, if any, to appeal, waive or exempt the restriction or disqualification based on a
			 showing of rehabilitation or other relevant evidence;
					(E)any information available about the numbers of individuals restricted or disqualified on the basis
			 of a criminal record; and
					(F)the identity of the Federal agency with jurisdiction over the restriction or disqualification.
					
